Citation Nr: 1413920	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-43 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for asthma.

2.  Entitlement to a rating higher than 10 percent for residuals of T4 fracture.

3.  Entitlement to a raring higher than 10 percent for residuals of a C2 fracture.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1996 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement in March 2014, the Veteran stated that asthma and the residuals of T4 and C2 fractures have increased in severity since he was last examined by VA.  As the Veteran's statement suggests a material change in the disabilities, reexaminations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. Rosch, pertaining to treatment of asthma since 2009. 

2.  Obtain VA records since September 2009. 

3.  Afford the Veteran a VA examination, including a pulmonary function test (PFT), to determine the current severity of asthma.  



The VA examiner is asked to describe: 

a). Whether the results of the PFT are: FEV-1 of 40 to 55 percent or less of predicate or FEV-1/FVC of 40 to 55 percent or less; 

b). Whether the Veteran requires monthly visits to a physician for treatment of exacerbations of asthma; or, 

c). Whether the Veteran requires intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroid therapy.

The Veteran's file must be made available to the VA examiner for review.  

4.  Afford the Veteran a VA examination to determine the current severity of the thoracic and cervical segments of the spine. 


The VA examiner is asked to describe: 

a). Range of motion in degrees of flexion, extension, rotation, and lateral flexion, and any additional functional loss during flare-ups or with repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination; 

b). Objective neurological abnormalities; 


c). Incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes; and, 

d). The effect the disability has on employment.  

The Veteran's file must be made available to the VA examiner for review.  

5.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


